Title: William Lee to the American Commissioners, 9 December 1778: résumé
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Frankfurt-on-Main, December 9, 1778: Conformable to the enclosed Congressional resolution, I have drawn on you for 24,000 l.t. payable to Mr. Grand. Please accept it when it comes due and place it to the account of Congress.

It is generally believed a congress will be held this winter by the French and Russian ministers to attempt a reconciliation between the emperor and the king of Prussia. I am assured the British have prevailed on the Russian court to take advantage of this opportunity to negotiate an accommodation between Britain and France. It is to be proposed to France that she relinquish her treaties and engagements with America, but I have not learned what inducements Britain will offer her. I have no doubt France will reject such an ignominious attempt on her honor even if her interests were not considered, but I thought it advisable to give you this information.>
